IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-20127
                         Summary Calendar
                        __________________


HENRY LEWIS, JR.,

                                      Plaintiff-Appellant,

versus

TIMOTHY CARTER; A.L.
LOSACK,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-94-3952
                        - - - - - - - - - -
                            May 17, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Henry Lewis, Jr., argues that the district court abused its

discretion in dismissing his complaint as frivolous because the

notice he received advising him that he was to appear at a

disciplinary hearing contained an ambiguous charge.    Lewis also

argues that he was erroneously found guilty of the disciplinary

charge.   Lewis further argues that he was not tried before an

impartial disciplinary tribunal.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-20127
                               -2-

     We have reviewed the record, the opinion of the district

court, and the brief, and find that the dismissal of the

complaint as frivolous was not reversible error.   See Stewart v.

Thigpen, 730 F.2d 1002, 1005 (5th Cir. 1984).

     AFFIRMED.